GREGORY, Circuit Judge,
concurring in part and dissenting in part:
I fully agree with the majority’s holding that the district court properly denied qualified immunity to Deputy Ferguson. Because I cannot agree with the majority’s conclusion that “Ogden’s response [in Brown\ was essentially identical to that of the first-shift officers here,” ante at 429, I would also affirm the district court’s denial of qualified immunity to those officers.
As the majority accurately notes, Ogden, the jail supervisor in Brown, had knowledge that the inmate presented a suicide risk. 240 F.3d at 390. In addition, Ogden was concerned that Brown might become volatile due to symptoms of drug withdrawal. Id. Because of his concerns, Ogden made the decision to place Brown on “medical watch” as a precautionary measure. Id. Accordingly, the guards “established constant video surveillance” of Brown’s cell over the next three days. Id.
The majority concludes today that because the first-shift officers placed Short in a sick cell with a video camera, their actions were constitutionally sufficient under Brown. I disagree with this conclusion, because it is based on a dubious assumption — specifically, that an officer establishes constant video surveillance of an inmate by placing him in a cell with a video camera. Webster’s Third New International Dictionary defines surveillance as a “close watch kept over one or more persons” or “continuous observation of a person or area.” Webster’s Third Int’l Dictionary 2302 (1981). Sergeant Smoot, Deputy Beatty, Deputy Lewis, and Deputy Oakes each testified that he never observed Mr. Short on the video monitor. J.A. 1312, 1407, 1747, 1844. Thus, even though the first shift officers placed Mr. Short in a cell with a video camera, they never established or maintained video surveillance. I, therefore, agree with the district court’s conclusion that the first shift officers “did not take less action than they could have, rather, they did virtually nothing.” J.A.1939 (internal quotation marks omitted). Accordingly, I would also affirm the district court’s denial of qualified immunity as to the first shift officers.